Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 1 of 17 PageID 212




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   JOHN ALLEN,

          Plaintiff,

   v.                                    Case No. 8:20-cv-1846-T-33JSS

   RICHARD PACHECO,
   COREY SUTTLE, and
   THE CITY OF LAKELAND,

        Defendants.
   ______________________________/

                                   ORDER

          This matter comes before the Court upon consideration of

   Defendant Corey Suttle’s Motion to Dismiss Counts II, IV, VI,

   IX, and X of the Second Amended Complaint (Doc. # 38) and the

   City of Lakeland’s Motion to Dismiss Count VIII (Doc. # 37),

   both   filed   on   November   12,    2020.   Plaintiff   John    Allen

   responded on November 25, 2020. (Doc. # 39). For the reasons

   that follow, Officer Suttle’s Motion is granted in part and

   denied in part and the City’s Motion is granted.

   I.     Background

          In December 2018, “Allen, a police officer for the

   University     of   South   Florida     Police   Department,     was   a

   passenger in a vehicle which was stopped by members of the

   Lakeland Police Department for a DUI investigation.” (Doc. #



                                     1
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 2 of 17 PageID 213




   35   at    3).   “Officer   Suttle,       a   Drug   Recognition   Expert,

   initiated the stop to investigate the driver of the vehicle,”

   and other officers arrived during the investigation. (Id.).

   “Officer Sirera told [] Allen not to scream out or interfere

   with the DUI investigation of the driver of the vehicle, which

   was being conducted by Officer Suttle.” (Id.). In response,

   “Allen was respectful and calm and assured Officer Sirera

   that he would not interfere with the investigation.” (Id.).

   He “behaved as promised.” (Id.).

         “Once the driver of the vehicle was placed in handcuffs

   and in the back of the police cruiser, Officer Suttle started

   berating and demeaning [] Allen for no reason at all.” (Id.

   at   4).    “Allen    responded   calmly         and   was   continuously

   respectful to his fellow law enforcement officers, even when

   shown great disrespect.” (Id.).

         The second amended complaint alleges that, “[o]nce the

   driver was arrested, the basis for the stop was complete and

   therefore [] Allen should have been free to leave the scene.”

   (Id.). But, allegedly, “the berating continued” and “Allen

   asked the officers multiple times about the basis of his

   detainment,” without receiving an answer. (Id.).

         Officer Suttle allegedly yelled the following at Allen:

   “[Y]ou’re lucky. You just barely missed the threshold for me


                                         2
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 3 of 17 PageID 214




   taking your ass to jail.” (Id.). According to the second

   amended complaint, this statement shows that “Officer Suttle

   would agree that [] Allen had not committed any crime at this

   point.” (Id.). “Officer Suttle and the other officers present

   continued to berate and demean [] Allen, asking him how long

   he has been an officer. [] Allen continued to remain calm and

   politely answered the officers’ questions.” (Id.).

         “The berating of [] Allen by Officer Suttle and the other

   officers continued and as a result, [] Allen calmly asked

   Officer Pacheco, ‘how long have you been a police officer.’”

   (Id.). Officer Suttle then allegedly yelled “You know what,

   get him, get him.” (Id.). “Immediately thereafter, Officer

   Pacheco states ‘I’ll take him, I’ll take him,’ and placed []

   Allen under arrest for resisting arrest.” (Id.). “There was

   no other act that occurred between [] Allen’s single question

   and his arrest.” (Id.). According to the second amended

   complaint, “Officer Suttle was aware that [] Allen was being

   arrested and was standing right next to Officer Pacheco when

   Officer Pacheco placed [] Allen in handcuffs.” (Id.).

         “As a result of the arrest, [] Allen spent 1 day in jail

   and was placed on Administrative Leave at the University of

   South Florida Police Department from December 4, 2018 -

   January 21, 2018.” (Id.). “On January 8, 2019, the State


                                     3
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 4 of 17 PageID 215




   Attorney’s Office made the decision to no file the charges

   against [] Allen.” (Id. at 5).

         Allen initiated this action on August 7, 2020, against

   Officer Suttle, Officer Pacheco, and the City. (Doc. # 1). He

   filed an amended complaint on August 28, 2020 (Doc. # 8), and

   Officers Suttle and the City moved to dismiss certain claims.

   (Doc. ## 21, 22). The Court granted those motions on October

   19, 2020, dismissing the claims at issue with leave to amend.

   (Doc. # 32).

         Allen filed his second amended complaint on October 29,

   2020, asserting the following claims: Section 1983 false

   arrest against Officer Pacheco (Count I); Section 1983 false

   arrest   against    Officer   Suttle   (Count   II);   Section   1983

   violation of freedom of speech against Officer Pacheco (Count

   III); Section 1983 violation of freedom of speech against

   Officer Suttle (Count IV); state law false arrest against

   Officer Pacheco (Count V); state law false arrest against

   Officer Suttle (Count VI); state law false arrest against the

   City premised on Officer Pacheco’s actions (Count VII); state

   law false arrest against the City premised on Officer Suttle’s

   actions (Count VIII); Section 1983 failure to protect claim

   against Officer Suttle (Count IX); and Section 1983 unlawful

   seizure claim against Officer Suttle (Count X). (Doc. # 35).


                                     4
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 5 of 17 PageID 216




         Now, Officer Suttle and the City seek dismissal of all

   claims against Officer Suttle and the false arrest claim

   against the City based on Officer Suttle’s conduct. (Doc. ##

   37, 38). Allen has responded (Doc. # 39), and the Motions are

   ripe for review.

   II.   Legal Standard

         On a motion to dismiss pursuant to Rule 12(b)(6), this

   Court accepts as true all the allegations in the complaint

   and   construes   them   in   the   light   most   favorable   to   the

   plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

   1262 (11th Cir. 2004). Further, the Court favors the plaintiff

   with all reasonable inferences from the allegations in the

   complaint. Stephens v. Dep’t of Health & Human Servs., 901

   F.2d 1571, 1573 (11th Cir. 1990). But,

         [w]hile a complaint attacked by a Rule 12(b)(6)
         motion to dismiss does not need detailed factual
         allegations, a plaintiff’s obligation to provide
         the grounds of his entitlement to relief requires
         more than labels and conclusions, and a formulaic
         recitation of the elements of a cause of action
         will not do. Factual allegations must be enough to
         raise a right to relief above the speculative
         level.
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

   citations omitted). Courts are not “bound to accept as true

   a legal conclusion couched as a factual allegation.” Papasan




                                       5
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 6 of 17 PageID 217




   v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

   consideration to well-pleaded factual allegations, documents

   central    to   or   referenced   in   the   complaint,   and   matters

   judicially noticed. La Grasta v. First Union Sec., Inc., 358

   F.3d 840, 845 (11th Cir. 2004).

   III. Analysis

         Officer Suttle seeks dismissal of all claims against

   him. The City seeks dismissal of the state false arrest claim

   against it premised on Officer Suttle’s actions. The Court

   will address each claim in turn.

         A.    Section 1983 False Arrest Claim

         In Count II, Allen asserts a claim under Section 1983

   for false arrest against Officer Suttle. (Doc. # 35 at 5-6).

         “In order to state a claim under 42 U.S.C. § 1983, a

   plaintiff must allege that: (1) a person acting under color

   of state law; (2) deprived him or her of a right secured by

   the Constitution.” Jones v. Brown, 649 F. App’x 889, 890 (11th

   Cir. 2016). False arrest          is   “a violation of the Fourth

   Amendment and a viable claim under [Section] 1983.” Id. “A

   claim for false arrest arises when an arrest occurs without

   a warrant and without probable cause.” Id.

         “[T]o establish [Section] 1983 liability, a plaintiff

   must show ‘proof of an affirmative causal connection’ between


                                      6
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 7 of 17 PageID 218




   a   government   actor’s      acts    or   omissions        and    the   alleged

   constitutional        violation,     which     ‘may    be    established       by

   proving that the official was personally involved in the acts

   that resulted in the constitutional deprivation.’” Simmons v.

   Eddins, No. 3:15CV163/MCR/EMT, 2015 WL 10433461, at *3 (N.D.

   Fla. Dec. 14, 2015)(quoting Zatler v. Wainwright, 802 F.2d

   397,   401    (11th    Cir.    1986)),       report    and    recommendation

   adopted, No. 3:15CV163/MCR/EMT, 2016 WL 868235 (N.D. Fla.

   Mar.   4,    2016).    “The   plaintiff      must     thus   show      that   the

   defendant actually made the arrest (or, where the arrest was

   pursuant to a warrant, that the defendant swore out the

   affidavit     supporting      the    arrest    warrant),          or   that   the

   defendant was part of the arresting officer’s chain of command

   authorizing the arrest.” Id. “Merely being present with the

   arresting officers at the scene is not enough, unless the

   plaintiff can show that the defendant officer was part of the

   chain of command authorizing the arrest action.” Brown v.

   City of Huntsville, 608 F.3d 724, 737 (11th Cir. 2010).

          Here, the second amended complaint does not allege that

   Officer Suttle actually arrested Allen. Instead, it alleges

   that Officer Suttle had “berate[d] and demean[ed]” Allen and

   encouraged Officer Pacheco to arrest Allen by stating “You

   know what, get him, get him,” at which point Officer Pacheco


                                         7
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 8 of 17 PageID 219




   “placed [] Allen under arrest.” (Doc. # 35 at 4). Thus, the

   second amended complaint alleges merely that Officer Suttle

   was present at the scene and encouraged Officer Pacheco to

   arrest Allen. There is no allegation that Officer Suttle was

   part of Officer Pacheco’s chain of command.

         These allegations are insufficient to state a claim for

   false arrest against Officer Suttle that is not based on the

   failure to intervene theory. See Dawson v. Jackson, No. 2:16-

   CV-01738-RDP, 2017 WL 3620254, at *6 (N.D. Ala. Aug. 23,

   2017)(“Plaintiff’s claim of false arrest against Defendant

   Watson   falters    because   Watson   was   not   the   person   that

   performed the arrest. The video clearly shows that it was

   Defendant Jackson who arrested Plaintiff. . . . While Watson

   called Jackson over and informed him that Plaintiff was

   obstructing government operations, Watson himself did not

   perform the arrest or in any way command Jackson to arrest

   Plaintiff.”), aff’d, 748 F. App’x 298 (11th Cir. 2018).

   Officer Suttle’s comment, suggesting that he wanted a fellow

   officer to arrest Allen, does not alter the Court’s analysis.

   See Brown, 608 F.3d at 737 (holding that false arrest claim

   against non-arresting officer failed even though that officer

   said “arrest [plaintiff], too”).




                                     8
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 9 of 17 PageID 220




          Additionally, because Allen has not plausibly alleged a

   constitutional        violation        in   Count      II,    Officer     Suttle   is

   entitled to qualified immunity on Count II. See Id. (“Because

   Norris did not arrest Sonia and had no supervisory control

   over    the        officer       who    did,        qualified       immunity       is

   appropriate.”); see also Corbitt v. Vickers, 929 F.3d 1304,

   1311 (11th Cir. 2019)(“[I]t is proper to grant a motion to

   dismiss on qualified immunity grounds when the ‘complaint

   fails   to    allege       the   violation        of    a    clearly    established

   constitutional right.’” (citation omitted)), cert. denied,

   207 L. Ed. 2d 1051 (June 15, 2020).

          Count II is dismissed with prejudice.

          B.     Section 1983 Failure to Protect Claim

          In Count IX, Allen argues that Officer Suttle violated

   his rights by “failing to prevent the unlawful arrest of

   [Allen] when he was in a time and place when he could have

   done so.” (Doc. # 35 at 12).

          The Eleventh Circuit has “not preclude[d] all failure to

   intervene         claims   against      a       present,     but   non-arresting,

   officer      in    false     arrest     cases”         and   has   said    that    “a

   participant in an arrest, even if not the arresting officer,

   may be liable if he knew the arrest lacked any constitutional

   basis and yet participated in some way.” Wilkerson v. Seymour,


                                               9
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 10 of 17 PageID 221




    736 F.3d 974, 980 (11th Cir. 2013). Regarding the failure to

    intervene theory, one district court has explained:

         In contrast to excessive force cases, where the
         Eleventh Circuit has recognized a duty to intervene
         by non-participant officers, the liability of
         present, non-arresting officers in the context of
         false arrest cases depends on “both the degree of
         participation in the arrest and the amount of
         information available to the non-arresting officer,
         because a non-arresting officer does not have a
         duty to investigate the basis of another officer’s
         arrest.”

    Johnson v. DeKalb Cnty., 391 F. Supp. 3d 1224, 1246 (N.D. Ga.

    2019)(quoting Wilkerson, 736 F.3d at 980), appeal dismissed

    sub nom. Johnson v. Fulton, No. 19-12552-GG, 2020 WL 3865138

    (11th Cir. Jan. 8, 2020).

         The allegations of the second amended complaint on the

    failure to intervene theory plausibly state a claim. Allen

    alleges that Officer Suttle encouraged fellow officers to

    arrest Allen and “was standing right next to Officer Pacheco”

    when Officer Pacheco arrested Allen. (Doc. # 35 at 4). This

    allegation raises the inference that Officer Suttle could

    have intervened in the arrest but chose instead to encourage

    it. Furthermore, the second amended complaint illustrates

    that Officer Suttle was        well   aware that the sole event

    preceding Allen’s arrest was Allen’s calmly asking Officer

    Pacheco how long he had been a police officer. (Id.). Given



                                     10
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 11 of 17 PageID 222




    these    allegations,      Allen       plausibly    alleges      that   Officer

    Suttle “was aware there was not even arguable probable cause

    to arrest [Allen].” (Id. at 12).

           Accordingly, the Motion is denied as to Count IX. Officer

    Suttle may raise his arguments again at the summary judgment

    stage.

           C.      Section 1983 Freedom of Speech Claim

           In Count IV, Allen asserts a claim under Section 1983

    against       Office   Suttle    for    violating    his   First    Amendment

    rights. (Doc. # 35 at 8-9).

           It is true that “law enforcement officers may not arrest

    an individual as a way ‘to thwart or intrude upon First

    Amendment rights otherwise being validly asserted.’” Toole v.

    City     of    Atlanta,    798     F.    App’x     381,    387    (11th   Cir.

    2019)(citation omitted). Nevertheless, this claim fails for

    the same reason as the Section 1983 false arrest claim: there

    is no allegation that Officer Suttle actually arrested Allen.

    On the contrary, the second amended complaint is clear that

    Officer Pacheco arrested Allen allegedly because of Allen’s

    speech.

           While Count IX’s allegations of a failure to intervene

    in a false arrest are sufficient under the case law, the

    parties have not presented case law — nor is the Court aware


                                            11
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 12 of 17 PageID 223




    of any — supporting that a bystander officer may be liable

    for failure to intervene in the violation of a suspect’s First

    Amendment rights.

         Thus, Count II is dismissed with prejudice.1

         D.     Section 1983 Unlawful Seizure Claim

         In Count X, Allen alleges that Officer Suttle unlawfully

    seized him by detaining him after the driver of the vehicle

    was arrested. (Doc. # 35 at 13).

         “The    Fourth    Amendment      protects   individuals     from

    unreasonable search and seizure. A traffic stop is a seizure

    within the meaning of the Fourth Amendment.” United States v.

    Purcell, 236 F.3d 1274, 1277 (11th Cir. 2001). “Because a

    routine traffic stop is only a limited form of seizure, it is



    1Officer Suttle did not argue that he is entitled to qualified
    immunity for the Section 1983 First Amendment claim, nor for
    the Section 1983 failure to intervene or unlawful seizure
    claims. Indeed, Officer Suttle only argued for qualified
    immunity in a single sentence in the Motion’s section on the
    Section 1983 false arrest claim. See (Doc. # 38 at
    5)(“Qualified immunity should also be granted to Suttle, as
    [Allen] has not alleged that Suttle personally participated
    in the arrest or was part of the chain of command authorizing
    the arrest action.”). As Officer Suttle did not raise the
    qualified immunity issue for any other claims, Allen did not
    have a sufficient opportunity to respond regarding qualified
    immunity for those claims. Therefore, the Court makes no
    finding on whether Officer Suttle is entitled to qualified
    immunity for the remaining Section 1983 claims. The Court
    confines itself to the failure to state a claim arguments
    Officer Suttle raised for these counts.


                                     12
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 13 of 17 PageID 224




    more analogous to an investigative detention than a custodial

    arrest.” Id. “Under [Terry v. Ohio, 392 U.S. 1 (1968)], an

    officer’s actions during a traffic stop must be ‘reasonably

    related in scope to the circumstances which justified the

    interference in the first place.’” Id. (quoting Terry, 392

    U.S. at 20). “Furthermore, the duration of the traffic stop

    must be limited to the time necessary to effectuate the

    purpose of the stop.” Id. “The traffic stop may not last ‘any

    longer   than    necessary     to   process    the    traffic    violation’

    unless   there       is   articulable     suspicion    of    other   illegal

    activity.” Id. (quoting United States v. Holloman, 113 F.3d

    192, 196 (11th Cir. 1997)). “Authority for the seizure thus

    ends when tasks tied to the traffic infraction are — or

    reasonably should have been — completed.” Rodriguez v. United

    States, 575 U.S. 348, 354 (2015).

         Because this claim relates to Allen’s alleged detainment

    after the driver of the vehicle was arrested but before his

    own arrest, this claim is not duplicative of Count II for

    false arrest.

         Also, the second amended complaint plausibly pleads a

    claim    for    an    unreasonable      seizure.     The    second   amended

    complaint alleges that Officer Suttle stopped the vehicle in

    which Allen was a passenger for a DUI investigation, during


                                         13
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 14 of 17 PageID 225




    which time Allen was also detained. (Doc. # 35 at 3). It also

    alleges that Allen was not “free to leave the scene” even

    after the driver was arrested and placed in a police cruiser;

    instead, Officer Suttle “started berating and demeaning []

    Allen for no reason at all.” (Id. at 4). Although the second

    amended complaint does not explicitly allege the duration of

    the detainment, the detainment was long enough for Allen to

    ask “multiple times about the basis of his detainment” — a

    question Officer Suttle and the others failed to answer.

    (Id.). Furthermore, Allen has plausibly alleged that Officer

    Suttle was detaining him, as it is alleged that Officer Suttle

    initiated the investigation and was close and speaking to

    Allen much of the time. (Id. at 3-4).

         At the motion to dismiss stage and given the fact-

    specific nature of analyzing the reasonableness of a seizure,

    the Court finds that Count X should survive. Accordingly, the

    Motion is denied as to Count X.

         E.    Florida False Arrest Claims

         In Count VI, Allen asserts a claim for state law false

    arrest against Officer Suttle. (Doc. # 35 at 10). Likewise,

    in Count VIII, Allen asserts a claim for false arrest against

    the City for Officer Suttle’s action under the theory of

    vicarious liability. (Id. at 11-12).


                                     14
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 15 of 17 PageID 226




         “Under Florida law, a claim for false arrest has three

    elements: (1) an unlawful detention and de[p]rivation of

    liberty against the plaintiff’s will; (2) an unreasonable

    detention which is not warranted by the circumstances and (3)

    an intentional detention.” Deegan v. City of Homestead, No.

    16-22820-CIV, 2017 WL 11497366, at *7 (S.D. Fla. Feb. 10,

    2017). “The gravamen of the tort of false arrest is the

    unlawful restraint of a person against that person’s will.”

    Id. (quoting City of St. Petersburg v. Austrino, 898 So. 2d

    955, 957 (Fla. 2d DCA 2005)). “[T]o be liable for false

    arrest, a person must actively and personally participate,

    either directly or indirectly by procurement, in the unlawful

    restraint of another person against his or her will[.]” Id.

    (quoting Jibory v. City of Jacksonville, 920 So. 2d 666, 667

    n.1 (Fla. 1st DCA 2005)). “Florida law permits a plaintiff to

    recover against a municipality on a theory of vicarious

    liability.” Mbano v. City of St. Petersburg, No. 8:14-cv-

    1923-T-30TBM, 2016 WL 777815, at *3 (M.D. Fla. Feb. 29, 2016).

         Allen   fails   to   allege    that   Officer   Suttle    directly

    participated in Allen’s arrest. (Doc. # 35 at 3-4). There is

    no   allegation    that   Officer       Suttle   arrested     Allen   or

    physically restrained Allen during the arrest by Officer

    Pacheco. See Deegan, 2017 WL 11497366, at *8 (“[T]he Court


                                       15
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 16 of 17 PageID 227




    finds that the Complaint does not allege that Kent directly

    participated in Plaintiff’s arrest. For example, it does not

    allege that Kent had any role in preparing the arrest warrant,

    physically     restraining   Plaintiff,      or   otherwise        depriving

    Plaintiff of her liberty.”). While Officer Suttle is alleged

    to have encouraged Officer Pacheco’s arrest of Allen, Allen

    has not presented any case law in which an officer was held

    liable   for   false   arrest   under   Florida        law   for    being   a

    supportive bystander.

         Nor did Officer Suttle indirectly participate in the

    arrest, because he is not a private citizen who instigated

    Allen’s arrest. See Id. (“[T]he Court finds that the Complaint

    does not allege that Kent indirectly participated in the

    arrest by procurement because the            ‘indirect procurement’

    theory   of    liability   applies    only   to    a    private      citizen

    instigating the arrest of another.”).

         Thus, Count VI against Officer Suttle is dismissed with

    prejudice.

         Because Allen has not pled a plausible false arrest claim

    against Officer Suttle, he has not pled a plausible false

    arrest claim against the City based on Officer Suttle’s

    actions. “Under Florida law, ‘where an agent or employee is

    found to have no liability, then a judgment cannot stand


                                     16
Case 8:20-cv-01846-VMC-JSS Document 42 Filed 12/11/20 Page 17 of 17 PageID 228




    against the principal or employer on the basis of vicarious

    liability or respondeat superior.’” Hernandez v. Sosa, No.

    11-21479-CIV, 2012 WL 4148890, at *7 (S.D. Fla. July 9,

    2012)(quoting Molinda v. Watkins, 824 So.2d 959, 963 (Fla. 3d

    DCA 2002)). Therefore, Count VIII against the City is also

    dismissed with prejudice.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant Corey Suttle’s Motion to Dismiss Counts II,

          IV, VI, IX, and X of the Second Amended Complaint (Doc.

          # 38) is GRANTED in part and DENIED in part. Counts IX

          and X survive. Counts II, IV, and VI are dismissed with

          prejudice.

    (2)   Defendant City of Lakeland’s Motion to Dismiss Count

          VIII (Doc. # 37) is GRANTED.      Count   VIII   is   dismissed

          with prejudice.

    (3)   Defendants’ answers to the surviving counts are due

          within 14 days of the date of this Order.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    11th day of December, 2020.




                                     17
